PER CURIAM
Defendant, who pleaded guilty to attempted sexual abuse in the first degree, which is a Class C felony, see ORS 163.427(2) and ORS 161.405(2)(c), and who was, consequently, placed on probation, appeals. He contends that the trial court erred when it imposed a 60-month prison sentence after revoking his probation. The state concedes that the trial court so erred and specifically acknowledges that, “[b]ecause the [trial] court originally sentenced defendant in gridblock 6-1, which carries a presumptive sentence of probation, the maximum sentence authorized upon revocation was 6 months.” The state’s concession is well founded, see, e.g., State v. Yarborough, 223 Or App 608, 196 P3d 1032 (2008); State v. Bolf, 217 Or App 606, 176 P3d 1287 (2008), and we accept that concession.
Remanded for resentencing; otherwise affirmed.